DETAILED ACTION
Applicant: LAMP, Torsten
Assignee: MINKON GmbH
Attorney: Robert E. ROSENTHAL (Reg. No.: 33,450)
Filing: §371 National Stage Application filed 23 July 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are currently pending before the Office, claims 1-8 have been amended by preliminary amendment, and claims 9-10 have been newly added without adding new matter.

Priority
The instant application is a §371 National Stage Application for PCT/EP2019/051892 filed 25 January 2019 with priority to DE 10-2018-000615.9 filed 26 January 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/23/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 8 include the phrase “the outer protective sheath is firmly connected to the protective layer” which is indefinite since “firmly connected” is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification describes “[t]he expression "firmly connected" in the sense of the invention consists of a connection between the outer protective sheath and the protective layer such that the outer surface of the protective layer is in contact with the inner surface of the protective sheath” (Pg. 4, Ln. 24-27), which fails to define how “firmly” the “connect[ion]” must be to differentiate any “connection between the outer protective sheath and the protective layer” being connected versus “firmly connected”.  Claims 2-6 and 10 inherit this rejection, but claim 9 adds sufficient description to render the limitation “firmly connected” to make it definite.  The Applicant can either amend “firmly connected” to “connected” or add the additional limitations from claim 9 to make the independent claims definite.  For purposes of examination, any “outer protective sheath” and “protective layer” that are connected to one another will correspond to the claimed “firmly connected”.
Claims 1 and 7-8 includes the phrase “the optical waveguide having a core, cladding and a coating” which is indefinite since it is unclear if “cladding” is a separate, distinct element or if it is modifying “core”.  If it is a separate claimed element, then it should be amended to “a core, a cladding, and a coating” to make clear that the “core”, the “cladding”, and the “coating” are separate elements.  If it is the modifying the “core”, then it should be amended to “a cladding core and a coating” or “a core cladding and a coating”.  Claims 2-6 and 9-10 inherit this rejection.  For purposes of examination, the “cladding” will be interpreted as a separate element.
Claims 2-3 include the phrases “the coating is antistatic” (claim 2) and “the outer protective sheath (part of the coating) contains friction-reducing additives” (claim 3) while the Specification discloses that the “friction-reducing additives” being represented by “antistatic materials”: Hostastat, Irgastat, & Entira (Pg. 6, Ln. 10-19), as demonstrated by product descriptions from the manufacturers of the listed “friction-reducing additives”, which makes it unclear if “friction-reducing” and “antistatic” cover

    PNG
    media_image1.png
    317
    340
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    317
    550
    media_image3.png
    Greyscale


the same claim scope or how they would be differentiated from one another based on the Applicant’s disclosure.  The limitations from claims 2-3 should be combined to define the “antistatic” function/characteristic as being accomplished by the “friction-reducing additives”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 2016/034272 A2 published 10 March 2016 corresponding to US Pub. 2017/0307444 cited below for convenience) and Parker et al. (US Pub. 2008/0273852).
Regarding claim 1, Fischer et al. discloses a method for optically measuring the temperature of a high-temperature melt (Fischer et al.: Fig. 1 optical waveguide 6 molten metal 10), comprising: 
introducing an optical waveguide (6) into proximity with a high-temperature melt (10), through a fluid flow line (3), the optical waveguide (6) having a core and a coating (6; ¶33 optical waveguide of the type G 62.5/125 – corresponds to a 62.5 µm core & 125 µm coating/cladding), the coating having a protective layer (¶33 G 62.5/125 waveguide has outer protective layer coating/cladding); 

    PNG
    media_image4.png
    490
    747
    media_image4.png
    Greyscale

wherein the optical waveguide (6) conducts electromagnetic waves from a measuring point (Fig. 1 waveguide 6 & molten metal 10) associated with the high-temperature melt (10) in proximity to an end of the optical waveguide (6), to an optical detector (11); and 
moving the optical waveguide (6) with the aid of a fluid (8) through said fluid flow line (3; ¶42 – waveguide 6 is supplied to molten metal 10 by the fluid flowing from fluid input 8 into line 3).
However, Fischer et al. fails to disclose the optical waveguide with a core, a cladding, and a coating having a protective layer and an outer protective sheath.
In a related field of endeavor, Parker et al. discloses an optical waveguide for optically measuring high temperatures (Parker et al.: Fig. 2; Fig. 5 high temperature environment 60), comprising: an optical waveguide (Fig. 2) configured for high temperature environments (Fig. 5 environment 60), 

    PNG
    media_image5.png
    338
    948
    media_image5.png
    Greyscale

wherein the optical waveguide (Fig. 2) includes a core (10), a cladding (20), and a coating (30,40), the coating having a protective layer (30) and an outer protective sheath (40), wherein the outer protective sheath (40) is firmly connected to the protective layer (30; ¶73 layer 40 can be formed of an oxide layer “firmly connected” to the metal layer 30).
In view of the ability to form an optical waveguide suitable for high temperature environments suitable for measuring a high-temperature melt as is disclosed in Parker et al. at Figure 2 & Paragraphs 15-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker et al. with the teachings of Fischer et al. to provide adequate protection for the optical waveguide in a high temperature environment by providing a larger cladding to reduce the effects of stress from the metallic protective layer and to protect the metallic layer from physical damage with an outer oxide layer.

Regarding claim 5, Parker et al. further discloses wherein the optical waveguide is a multimode fiber (Parker et al.: ¶92).
Regarding claim 7, Fischer et al. discloses a method for optically measuring the temperature of a high-temperature melt (Fischer et al.: Fig. 1 optical waveguide 6 molten metal 10) in a container (9), the method comprising: 
introducing a fluid flow line (3) into said container (9);
introducing an optical waveguide (6) through at least a portion of the fluid flow line (3), wherein the optical waveguide (6) has a core and a coating (6; ¶33 optical waveguide of the type G 62.5/125 – corresponds to a 62.5 µm core & 125 µm coating/cladding), the coating having a protective layer (¶33 G 62.5/125 waveguide has outer protective layer coating/cladding); and 

    PNG
    media_image4.png
    490
    747
    media_image4.png
    Greyscale

moving the optical waveguide (6) with the aid of a fluid (8; ¶40) through the fluid flow line (3; ¶42 – waveguide 6 is supplied to molten metal 10 by the fluid flowing from fluid input 8 into line 3) through which the fluid flows (8) to a measuring point (point where line 3 & container 9 meet melt 10) in which an end of the optical waveguide (6) is disposed in proximity with the high-temperature melt (10), whereby the optical waveguide (6) conducts electromagnetic waves from the measuring point (point 3,9,10) to an optical detector (11) to measure the temperature of the melt (10; ¶42).
However, Fischer et al. fails to disclose the optical waveguide with a core, a cladding, and a coating having a protective layer and an outer protective sheath.
In a related field of endeavor, Parker et al. discloses an optical waveguide for optically measuring high temperatures (Parker et al.: Fig. 2; Fig. 5 high temperature environment 60), comprising: an optical waveguide (Fig. 2) configured for high temperature environments (Fig. 5 environment 60), 

    PNG
    media_image5.png
    338
    948
    media_image5.png
    Greyscale

wherein the optical waveguide (Fig. 2) includes a core (10), a cladding (20), and a coating (30,40), the coating having a protective layer (30) and an outer protective sheath (40), wherein the outer protective sheath (40) is firmly connected to the protective layer to block relative movement therebetween (30; ¶73 layer 40 can be formed of an oxide layer “firmly connected” to the metal layer 30).
In view of the ability to form an optical waveguide suitable for high temperature environments suitable for measuring a high-temperature melt as is disclosed in Parker et al. at Figure 2 & Paragraphs 15-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker et al. with the teachings of Fischer et al. to provide adequate protection for the optical waveguide in a high temperature environment by providing a larger cladding to reduce the effects of stress from the metallic protective layer and to protect the metallic layer from physical damage with an outer oxide layer.

Regarding claim 8, Fischer et al. discloses a converter (Fischer et al.: Fig. 1) comprising: 
a container (9) for holding molten metal (10);
a measuring device (Fig. 1 waveguide 6 detector 11) for optically determining (Abstract) the temperature of the molten metal (10) comprising:
an optical waveguide (6) for guiding electromagnetic radiation emitted (¶42) from the metal (10) or from the tip of the optical waveguide (6) to an optical detector (11);
the optical detector (11) for detecting the temperature (Abstract) of the metal (10) from an analysis of the electromagnetic radiation (12; ¶42); and

    PNG
    media_image4.png
    490
    747
    media_image4.png
    Greyscale

a line (3) through which fluid flows (3; ¶40) between the optical detector (11) and the container (9), in which the optical waveguide (6) is guided at least in sections and in which the optical waveguide (6) is transported with the aid of the fluid (3; ¶40); wherein the optical waveguide (6) has a core and a coating (6; ¶33 optical waveguide of the type G 62.5/125 – corresponds to a 62.5 µm core & 125 µm coating/cladding), the coating having a protective layer (¶33 G 62.5/125 waveguide has outer protective layer coating/cladding).
However, Fischer et al. fails to disclose the optical waveguide with a core, a cladding, and a coating having a protective layer and an outer protective sheath.
In a related field of endeavor, Parker et al. discloses an optical waveguide for optically measuring high temperatures (Parker et al.: Fig. 2; Fig. 5 high temperature environment 60), comprising: an optical waveguide (Fig. 2) configured for high temperature environments (Fig. 5 environment 60), wherein the optical waveguide (Fig. 2) includes a core (10), a cladding (20), and a coating (30,40), the coating having a protective layer (30) and an outer protective sheath (40), wherein the outer protective sheath (40) is firmly connected to the protective layer to block relative movement therebetween (30; ¶73 layer 40 can be formed of an oxide layer “firmly connected” to the metal layer 30).


    PNG
    media_image5.png
    338
    948
    media_image5.png
    Greyscale

In view of the ability to form an optical waveguide suitable for high temperature environments suitable for measuring a high-temperature melt as is disclosed in Parker et al. at Figure 2 & Paragraphs 15-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parker et al. with the teachings of Fischer et al. to provide adequate protection for the optical waveguide in a high temperature environment by providing a larger cladding to reduce the effects of stress from the metallic protective layer and to protect the metallic layer from physical damage with an outer oxide layer.

Regarding claim 9, Parker et al. further discloses wherein the outer protective sheath (40) is firmly connected to the protective layer to block relative movement therebetween (30; ¶94).  Although Parker et al. discloses using a ceramic cement to seal components together in Paragraph 94 it fails to disclose connected via an adhesive to block relative movement.  In view of the ability to secure components with adhesive or cement, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the element with adhesive to secure the elements together based on temperature and strength of bond using a variety of adhesives in place of cements. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. & Parker et al. as applied to claim 1 above, and further in view of Hoff et al. (US Pat. 7,282,551).
 Regarding claims 2-3, Fischer et al. and Parker et al. disclose the method of claim 1, but are silent regarding antistatic materials.
In a related field of endeavor, Hoff et al. discloses the use of antistatic materials resulting in friction reduction between layers (Hoff et al.: C.10:L.48-C.11:L.19).
In view of the ability to provide antistatic protection by the introduction of friction reducing materials as is disclosed in Hoff et al. at Columns 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoff et al. with the teachings of Fischer et al. & Parker et al. to provide antistatic protection between materials.

Claim(s) 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. & Parker et al. as applied to claim 1 above, and further in view of Kendall et al. (US Pub. 2017/0108657).
Regarding claim 4, Fischer et al. and Parker et al. disclose the method of claim 1, but are silent regarding the weight per conductor length of the optical waveguide.
In a related field of endeavor, Kendall et al. discloses an optical waveguide of 24 optical strands in one line (Kendall et al.: Fig. 4 strands 4) having a weight between 0.30-0.40 kg/km (¶72).

    PNG
    media_image6.png
    327
    405
    media_image6.png
    Greyscale

In view of the ability to provide an optical waveguide with a weight around 0.30 kg/km while providing multiple strands per lines and bundles as is disclosed in Kendall et al. at Figure 4 & Paragraph 72, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kendall et al. with the teachings of Fischer et al. & Parker et al. to provide an optical waveguide of 0.30 kg/km conductor length.

Regarding claim 6, Fischer et al. further discloses wherein the optical waveguide has a core diameter of 62.5 um and a cladding diameter of 125 um (Fischer et al.: ¶33 an optical waveguide of the type G 62.5/125 [] is used).
Regarding claim 10, Kendall et al. discloses wherein the optical waveguide (7) has a weight of at most 0.3 kg per kilometer of conductor length (¶72), but fails to disclose 0.22 kg/km.  In view of the ability to achieve lower weight per conductor length by reducing the number of strands and optical lines for weight savings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of lines and strands to achieve lower conductor length weight which will also result in cost savings per optical waveguide.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884                                                                                                                                                                                                        /JEREMY S VALENTINER/Examiner, Art Unit 2884